                                                                            Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



ROBERT J. SLUDER,

              Plaintiff,

v.                                            CASE NO. 4:18cv284-RH-MJF

GERALD AMATUCCI et al.,

              Defendants.

_____________________________/


             ORDER DISMISSING THE CLAIMS AGAINST MR.
           POYNTER AND MS. DAVIS BUT DENYING SUMMARY
            JUDGMENT AS TO DRS. AMATUCCI AND ROHANA


       This case is before the court on the magistrate judge’s two reports and

recommendations, ECF Nos. 188 and 189. No objections have been filed. The

reports and recommendations are correct and are adopted as the court’s opinion.

      IT IS ORDERED:

       1. The reports and recommendations are accepted.

       2. The claims against the defendant T. Poynter in his individual capacity are

dismissed on the merits.




Case No. 4:18cv284-RH-MJF
                                                                              Page 2 of 2


       3. The claims against Mr. Poynter in his official capacity are dismissed as

duplicative. See Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991)

(approving the dismissal of official-capacity defendants whose presence was

merely redundant to the naming of an institutional defendant).

       4. The summary-judgment motion, ECF No. 139, is granted in part and

denied in part. Summary judgment is granted in favor of the defendant Rhonda

Davis but denied as to the defendants Gerald Amatucci and M. Rohana.

       5. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

       6. The case is remanded to the magistrate judge for further proceedings.

       SO ORDERED on June 8, 2021.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:18cv284-RH-MJF
